 

ace 1-10-cy-08954-GBD Documenti8 Filed 01/29/20 Page 1 of 1
ARMDENTONS Timothy J. Straub Dentons US LLP
Managing Associate 1221 Avenue of the Americas

New York, NY 10020-1089
timothy.straub@ “Corr United States

 
 
 
  
  
 

A Salans FMC SN Penton McKenna Long
dentons.com

 

January 29, 2020

 

 

 

 

 

VIA ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street, Room 11A

New York, New York 10007

Re: Traynor v. Stila Styles, LLC. No. 1:19-cv-08954-GBD

Dear Judge Daniels:

We represent defendant Stila Styles, LLC (“Defendant”) in the above-referenced matter. We respectfully
move the Court to adjourn the Initial Conference, currently scheduled for February 4, 2020 at 9:30 a.m.
(Doc. 5), to a new date of the Court’s convenience sometime after Defendant's deadline to respond to the
complaint, which is February 27, 2020.

Plaintiffs counsel has consented to the requested adjournment, which will facilitate the parties efforts to
bring about the dismissal of all claims in this action without further litigation.

Respectfully submitted,
concen

 

cc: All counsel of record (by ECF)

US_Active\113505031\V-1

 

 
